Citation Nr: 1702570	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  11-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tension headaches, to include as a symptom of a qualifying chronic disability related to Gulf War service. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach and indigestion condition, to include as a symptom of a qualifying chronic disability related to Gulf War service.

4.  Entitlement to service connection for loose bowels, to include as a symptom of a qualifying chronic disability related to Gulf War service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1999, with a prior Reserve period of active duty for training (ACDUTRA) and subsequent service in the Alaska Air National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction has since been transferred to the RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran does not exhibit current hearing loss for VA compensation purposes.

2.  Headaches are not related to service and are not a qualifying chronic disability related to Gulf War service.

3.  GERD is not related to service and is not a qualifying chronic disability related to Gulf War service.

4.  The Veteran does not exhibit a compensable disability related to his claimed loose bowels.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tension headaches, to include as a symptom of a qualifying chronic illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for service connection for GERD, claimed as a stomach and indigestion condition, to include as a symptom of a qualifying chronic illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

4.  The criteria for service connection for loose bowels, to include as a symptom of a qualifying chronic illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations of his hearing loss and headaches in August 2009 and of his headaches, GERD, and bowels in March 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

The Veteran claims service connection for bilateral hearing loss.

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA treatment records reflect that in June 2008 the Veteran reported hearing loss, especially to certain voices.  He was diagnosed with hearing loss and referred for an audiology consultation.  The July 2008 audiology consultation did not record his specific thresholds, but the audiologist noted that he did not meet VA's hearing loss criteria and would not be issued a hearing aid.

In an April 2009 statement, the Veteran indicated that he was told that his hearing was borderline for needing a hearing aid.

The Veteran underwent a VA examination in August 2009.  He reported exposure to noise in service and denied occupational exposure after separation.  Audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
20
LEFT
5
5
10
20
20

Speech recognition scores were 100 percent in both ears.  The examiner found no compensable disability under VA regulations.

In his September 2011 substantive appeal, the Veteran again reported that his treating physician told him he was very close to needing hearing aids.

The Board finds that the evidence weighs against a finding of a current disability of hearing loss.  While the Veteran has reported symptoms of hearing loss, VA regulations do not recognize hearing loss as a disability eligible for service connection without objective tests showing specific thresholds have been met.  38 C.F.R. § 3.385.  There is no evidence that the Veteran's hearing loss meets these thresholds, and he therefore cannot be considered to have a current disability.  The Board need not address the testing in his service treatment records to whether any current disability is related to service, because where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

As for the Veteran's own assertions of a current bilateral hearing loss disability, the Board acknowledges that he, as a layperson, is competent to report such observable symptomatology as a perceived decline in hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds, however, that he is not competent to diagnose a hearing disability as defined by regulation, as such a diagnosis requires clinical findings not present in this case.  Additionally, while he has reported that his private physician told him he was close to needing hearing aids, he has not reported any specific audiometric findings by this examiner, and the objective clinical findings of record indicate a current bilateral hearing loss disability is not present.  Thus, the Veteran's assertions are insufficient to warrant the award of service connection in the present case.  

Headaches, GERD, and Loose Bowels

The Veteran claims service connection for tension headaches, a stomach disability, and loose bowels.  In his February 2009 claim he indicated that these disabilities are the manifestations of a qualifying chronic disability due to Gulf War service.

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Interim Final Rule, 81 Fed. Reg. 71382 (Oct. 7, 2016).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Board notes that the Veteran served in Saudi Arabia in 1990.

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For the purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more or that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service treatment records indicate that in May 1993 the Veteran reported headaches that would not go away.  He was prescribed medication and there was no subsequent treatment.  In June 1994, he reported diarrhea and was diagnosed with a stomach virus.  There was no subsequent treatment.  No such disabilities were noted at his October 1998 separation examination, and in the accompanying report of medical history the Veteran explicitly denied having ever experienced frequent indigestion, stomach or intestinal trouble, or frequent or severe headaches.

VA treatment records reflect that in June 2008 the Veteran reported heartburn but denied abdominal pain, history of peptic ulcer disease, bloating, nausea, vomiting, blood in stool, or tarry stools.

The Veteran underwent a Persian Gulf War Registry examination in June 2008.  He reported a history of heartburn with a previous diagnosis of GERD, bilateral ankle pain, low back pain, knee pain, a history of intermittent hematuria, and loose stools twice per day for the past 15 years.  The examining physician assistant noted that the reported heartburn symptoms were consistent with GERD.

In an April 2009 statement, the Veteran stated his belief that his headaches, stomach problems, and loose bowels were the result of breathing toxic fumes from oil fires and diesel vehicles while stationed in Saudi Arabia.

The Veteran underwent a VA examination for headaches in August 2009.  He reported headaches for the prior 20 years lasting 2-3 hours.  He treated his headaches with aspirin or Excedrin.  He was diagnosed with tension headaches.  The examiner found that these were typically not disabling and that it would be speculative to comment on the association with military service.

VA treatment records reflect that in January 2011 the Veteran reported occasional reflux, about once per week.  He reported regular bowel movements.

In his September 2011 substantive appeal, the Veteran stated that while stationed in the Gulf he was a diesel mechanic exposed to pits, oil fires, and pesticides, among any other environmental hazards attributed to Gulf War service.

VA treatment records reflect that in July 2012, the Veteran reported that he recently had bad heartburn, but he usually does not have it.  He further reported regular bowel movements.  In September 2013, he denied reflux symptoms and reported regular bowel movements.  In September 2014, he again denied acid reflux and reported regular bowel movements. 

The Veteran underwent another VA examination for headaches in March 2015.  He reported that he had not had a headache for about 3-4 months.  He stated that he typically gets headaches maybe 4-5 times per year, lasting one day.  Pain was rated at 3-4/10.  He treated his headaches with over-the-counter medication.  He reported that his headaches began in 2006 or 2007.  He denied prostrating attacks and stated that he never missed work due to his headaches.  The examiner diagnosed tension headaches.  The examiner opined that it was less likely than not that the Veteran's headaches were related to service.  This opinion was based on the rationale that he was treated for headaches only once in service, denied a history of headaches at his separation examination, and did not report additional headaches until 13 years later, which was 15 years after his service in the Gulf.  Additionally, the examiner noted that tension headaches were a diagnosable condition.

The Veteran underwent a VA examination for GERD and other esophageal disorders in March 2015.  He reported that it had been about a year since he had suffered really bad heartburn, noting that his medication had helped.  He reported that he took medication for 6-12 months or so and then stopped.  He reported being off medication for at least a couple of years, and that he now gets heartburn "once in a blue moon," though it used to be almost continuous.  Symptoms noted by the examiner included infrequent episodes of epigastric distress, reflux, and regurgitation.  The examiner diagnosed GERD, first diagnosed in approximately 2006.  The examiner opined that it was less likely than not that GERD was related to service.  This opinion was based on the rationale that apart from an acute stomach virus in June 1994, there was no in-service stomach or intestinal problems since active duty.  There was no record of GERD until more than a decade from separation from active duty.  The examiner further noted that GERD was a diagnosable condition.

The Veteran underwent a VA examination for his loose stools in March 2015.  He reported that his symptoms were not as bad as they used to be.  Specifically, he stated that once every week or once every other week he experiences more liquid than typical stools.  He reported 2-3 stools during days when this occurs.  He reported that it used to be daily and complete liquid, but that this is no longer the case.  The examiner stated that the Veteran did not currently have any intestinal disability.  The examiner opined that it was less likely than not that loose bowels were related to service.  This opinion was based on the rationale that current symptoms were within acceptable normal ranges for the general population, and that there was no current chronic disability pattern.  Additionally, the examiner noted that there was only one instance of in-service digestive problems, specifically the abovementioned acute stomach virus.

The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Symptoms of a qualifying chronic disability must either manifest while in service in the Gulf, or must manifest to a degree of 10 percent or more not later than December 31, 2021.  The evidence does not establish a disability meeting these criteria.  Service treatment records indicate that the only times he was treated for headaches or diarrhea, he was stationed in South Korea or the United States.  Furthermore, there is no evidence that the Veteran's disabilities have ever manifested to a compensable degree.  Headaches are rated as noncompensable unless they are productive of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran has not reported any prostrating attacks, but rather rates his pain at 3-4/10 and states that his headaches have never caused him to miss work.  Similarly, the evidence does not show compensable symptomatology for GERD, but rather shows infrequent episodes of heartburn that have apparently resolved.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  For these reasons, the Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.

As to direct service connection for headaches, the Board finds that the evidence weighs against a finding that headaches are related to service.  The March 2015 VA examiner's opinion is highly probative.  It explains that the Veteran's single reported instance of a sustained 7-day headache in May 1993 is not likely related to intermittent headaches that did not manifest until 2006 or 2007.  There is no evidence that the Veteran suffered headaches in the interim, and he denied having a history of frequent or severe headaches in his October 1998 separation examination.  For these reasons, the Board finds that the evidence weighs against a finding that headaches are related to service, and service connection is therefore denied.

As to direct service connection for GERD, the Board finds that the evidence weighs against a finding that GERD is related to service.  The VA examiner's opinion is highly probative.  It explains that the Veteran's single reported instance of a stomach virus in June 1994 is not likely related to intermittent GERD that did not manifest until 2006.  There is no evidence that the Veteran suffered any digestive symptoms in the interim, and he denied having a history of frequent indigestion or stomach or intestinal trouble in his October 1998 separation examination.  For these reasons, the Board finds that the evidence weighs against a finding that GERD is related to service, and service connection is therefore denied.

As to loose bowels, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to loose bowels, and the March 2015 VA examiner found that the symptoms claimed by the Veteran were nothing beyond bowel activity within acceptable normal ranges for the general population.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there the evidence weighs against a finding of a current disability and service connection must therefore be denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tension headaches, to include as a symptom of a qualifying chronic illness, is denied.

Service connection for GERD, claimed as a stomach and indigestion condition, to include as a symptom of a qualifying chronic illness, is denied.

Service connection for loose bowels, to include as a symptom of a qualifying chronic illness, is denied.



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


